IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-22,587-04


EX PARTE RUSSELL VERNON READO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 42121 IN THE 279TH DISTRICT COURT

FROM JEFFERSON COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to imprisonment for life. The Ninth Court of Appeals affirmed his conviction. Reado v.
State, No. 09-84-00036-CR (Tex. App.-Beaumont Nov. 27, 1984, pet. ref'd). 
	Applicant contends that he was denied due process because he did not receive timely notice
that he was eligible for release to parole and because he was not interviewed until twelve years after
becoming eligible for release. On August 24, 2011, we dismissed his application because it was not
verified. Ex parte Rendon, 326 S.W.3d 221 (Tex. Crim. App. 2010). We now reconsider that
dismissal on our own motion. Based on our own independent review of the record, we conclude that
Applicant's claim is without merit. Accordingly, relief is denied.	


Filed: September 28, 2011
Do not publish